Citation Nr: 1221377	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  03-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for discogenic disease of the lumbosacral spine, to include a rating in excess of 20 percent prior to March 9, 2006, and a rating in excess of 40 percent as of March 9, 2006.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1980 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This claim was previously remanded by the Board in March 2005 for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased disability evaluations for his service-connected lumbar spine disability.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For historical purposes, the Veteran was originally granted service connection for a low back disability in a March 1993 rating decision.  The Veteran's disability was rated as 20 percent disabling under the then in effect Diagnostic Code 5295, effective as of August 5, 1992.  VA most recently received a claim for a higher disability evaluation from the Veteran in October 2002.  This claim was denied by the RO in an April 2003 rating decision.  A timely notice of disagreement was received from the Veteran in April 2003, but the previously assigned rating was continued in an August 2003 statement of the case.  The Veteran appealed this decision to the Board in November 2003.  During the pendency of the appeal, the RO increased the Veteran's disability evaluation to 40 percent in a September 2006 rating decision, effective as of March 9, 2006.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issues currently on appeal are entitlement to a disability evaluation in excess of 20 percent prior to March 9, 2006, and a disability evaluation in excess of 40 percent as of March 9, 2006.  

The record reflects that the Veteran was last afforded a VA examination of the spine in February 2006.  This is more than 6 years ago.  The record does contain a VA joint examination dated June 2011.  Regrettably, the spine does not appear to have been examined as part of this examination.  According to a November 2011 VA examination, the Veteran's back disability was now of such severity as to render him unemployable in his usual occupational environment.  In fact, the examiner opined that it was so severe that it would likely prohibit sedentary employment as well.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than 6 years since the Veteran's last examination, and since there is now evidence to suggest a worsening of his back disability in that this condition is now of such severity as to render him unemployable in even sedentary employment, he should be afforded the opportunity to appear for a more current VA examination of the spine before appellate review proceeds.  

The Board recognizes that the Veteran's claim was previously remanded by the Board for a new examination in March 2005.  Regrettably, the time it has taken for this claim to return to the Board and the time required to translate the numerous documents written in Spanish has been of such a degree that appellate review cannot fairly proceed without an updated examination.  

In addition, while the record contains fairly up to date VA Medical Center (VAMC) records from as recently as July 2011, VAMC records prepared since this time should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should obtain VA treatment records prepared since July 2011 and incorporate them into the claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the date of the scheduled examination.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, the examiner should opine as to whether the Veteran suffers from objective manifestations of neurological symptomatology associated with his service-connected lumbar spine disability.  The examiner should also review the claims file and offer an opinion as to whether it is at least as likely as not that the neurological symptomatology reported by the Veteran since at least 2002 is related to his service-connected lumbar spine disability.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

3.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  Finally, the RO/AMC should ensure that any document written in Spanish has been translated into English before returning this case to the Board to allow for a more expeditious review of this claim.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


